Citation Nr: 1708544	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  05-30 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for surgical scars of the right inner ear, and behind each ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted a non-compensable rating for inner ear scars of the right ear.  A May 2015 RO decision also granted service connection for scars behind both ears which was added to the issue on appeal.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Montgomery, Alabama.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran was afforded a VA examination addressing this claim in April 2015.  Subsequent to that examination, the Veteran indicated that his condition has worsened.  Specifically, he testified that his scars behind his ears are painful and continuously itch.  See Board Hearing transcript, pp. 3-4.  To ensure that the evidence of record reflects the current severity of the Veteran's service-connected ear scars, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe). 

Accordingly, the RO should arrange for the Veteran to undergo VA examinations to assess the current severity of his disability and all resultant functional limitations.  Prior to administering a VA examination, the RO should ensure that any and all outstanding relevant treatment records have been obtained and associated with the case file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative, and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers in relation to his claim on appeal.

2.  Schedule the Veteran for a VA examination to determine the current severity of his ear scars.  The examination should, as warranted, address all symptoms and functional limitations.  In particular, the examiner is requested to identify the underlying cause for the reported itchiness of the service-connected ear scars.  The examiner must state whether any of the service-connected ear scars are visible to an observer and, if so, unretouched color photographs should be taken.  The electronic claims file must be available to the examiner and the examiner must specify in the examination report that these records were reviewed.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

